                       Case 19-33426 Document 24 Filed in TXSB on 08/29/19 Page 1 of 11

 Fill in this information to identify your case:
 Debtor 1           George                  Lionel               Moncada
                    First Name              Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name             Middle Name          Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number        19-33426
 (if known)                                                                                                        Check if this is an
                                                                                                                    amended filing
                                                 FIRST AMENDED 8/23/2019
Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                         04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
      Married
      Not married
2.   During the last 3 years, have you lived anywhere other than where you live now?
      No
      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)

        No
        Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2:       Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.


        No
        Yes. Fill in the details.

                                                     Debtor 1                                          Debtor 2

                                                  Sources of income          Gross income          Sources of income            Gross income
                                                  Check all that apply.      (before deductions    Check all that apply.        (before deductions
                                                                             and exclusions                                     and exclusions

From January 1 of the current year until           Wages, commissions,         $4,056.25 (est.)    Wages, commissions,
the date you filed for bankruptcy:                    bonuses, tips                                     bonuses, tips

                                                   Operating a business                            Operating a business

For the last calendar year:                        Wages, commissions,            $118,118.00      Wages, commissions,
                                                      bonuses, tips                                     bonuses, tips
(January 1 to December 31, 2018 )
                                  YYYY             Operating a business                            Operating a business

For the calendar year before that:                 Wages, commissions,              $49,825.00     Wages, commissions,
                                                      bonuses, tips                                     bonuses, tips
(January 1 to December 31, 2017 )
                                  YYYY             Operating a business                            Operating a business


Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 1
                         Case 19-33426 Document 24 Filed in TXSB on 08/29/19 Page 2 of 11

Debtor 1       George Lionel Moncada                                                    Case number (if known)    19-33426
5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.


          No
          Yes. Fill in the details.


                                                  Debtor 1                                         Debtor 2

                                                Sources of income           Gross income          Sources of income           Gross income
                                                Describe below.             from each source      Describe below.             from each source
                                                                            (before deductions                                (before deductions
                                                                            and exclusions                                    and exclusions

From January 1 of the current year until        Social Security                    $12,000.00
the date you filed for bankruptcy:



For the last calendar year:                     Social Security                    $22,152.00
(January 1 to December 31, 2018 )
                                YYYY



For the calendar year before that:              Social Security                    $21,768.00
(January 1 to December 31, 2017 )
                                YYYY




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 2
                           Case 19-33426 Document 24 Filed in TXSB on 08/29/19 Page 3 of 11

Debtor 1         George Lionel Moncada                                                        Case number (if known)      19-33426


  Part 3:         List Certain Payments You Made Before You Filed for Bankruptcy
6.     Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

          No.      Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                    "incurred by an individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                      No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                            total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                            child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                    * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

          Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                            creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                            Also, do not include payments to an attorney for this bankruptcy case.

                                                              Dates of       Total amount         Amount you          Was this payment for...
                                                              payment        paid                 still owe
Swbc Mortgage                                                                    $2,495.38          $367,332.00            Mortgage
Creditor's name                                                                                                             Car
                                                              Monthly- Current                                        
P O Box 77404                                                                                                               Credit card
Number     Street                                                                                                     
                                                                                                                           Loan repayment
                                                                                                                           Suppliers or vendors
Ewing                               NJ       08628                                                                         Other
City                                State    ZIP Code

                                                              Dates of       Total amount         Amount you          Was this payment for...
                                                              payment        paid                 still owe
Kayo Fortune, LLC.                                                              $43,636.36          $427,665.80            Mortgage
Creditor's name                                                                                                             Car
                                                              6/18/2018                                               
Markus Wheaton                                                                                                              Credit card
Number     Street                                                                                                     
                                                              Payment on promissory note for business                      Loan repayment
740 West Enfield Way
                                                              loan for Debtor's business Gulfstream                        Suppliers or vendors
Chandler                            AZ       85286            Trucking                                                     Other Business loan
City                                State    ZIP Code

                                                              Dates of       Total amount         Amount you          Was this payment for...
                                                              payment        paid                 still owe
Justin Levine PLLC                                                              $15,000.00           $90,703.14            Mortgage
Creditor's name                                                                                                             Car
                                                              1/28/2019;                                              
C/o Morgan K Ables                                                                                                          Credit card
Number     Street                                             Payment on promissory note Wells Fargo                  
                                                              Account #0687                                                Loan repayment
1225 North Loop West, Ste 640
                                                              Payment on promissory note for business                      Suppliers or vendors
Houston                             TX       77008            loan for Debtor's business Gulfstream                        Other
City                                State    ZIP Code         Trucking




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 3
                        Case 19-33426 Document 24 Filed in TXSB on 08/29/19 Page 4 of 11

Debtor 1       George Lionel Moncada                                                       Case number (if known)      19-33426
                                                           Dates of       Total amount        Amount you           Was this payment for...
                                                           payment        paid                still owe
Tommy Sullivan                                                               $29,205.18         $370,794.20           Mortgage
Creditor's name                                                                                                        Car
                                                           7/17/2018,                                              
6126 East San Leandro                                                                                                  Credit card
Number      Street                                         8/13/2018,                                              
                                                           10/10/2018;                                                Loan repayment
                                                                                                                      Suppliers or vendors
Tucson                            AZ       85715           Payment on promissory note for business                    Other
City                              State    ZIP Code        loan for Debtor's business Gulfstream
                                                           Trucking from Wells Fargo Account #0687
                                                           Dates of       Total amount        Amount you           Was this payment for...
                                                           payment        paid                still owe
James Maher                                                                  $38,929.68         $171,196.57           Mortgage
Creditor's name                                                                                                        Car
                                                           8/20/2018                                               
500 Knights Run Ave., Apt #1702                                                                                        Credit card
Number      Street                                         10/1/2018 $19,464.00                                    
                                                                                                                      Loan repayment
                                                           Payment on promissory note for business                    Suppliers or vendors
Tampa                             FL       33602           loan from Debtor business Gulfstream                       Other
City                              State    ZIP Code        Trucking from Wells Fargo Account #0687



                                                           Dates of       Total amount        Amount you           Was this payment for...
                                                           payment        paid                still owe
Swbc Mortgage                                                                 $2,495.38         $367,332.00           Mortgage
Creditor's name                                                                                                        Car
                                                           monthly-current                                         
P O Box 77404                                                                                                          Credit card
Number      Street                                                                                                 
                                                                                                                      Loan repayment
                                                                                                                      Suppliers or vendors
Ewing                             NJ       08628                                                                      Other
City                              State    ZIP Code

7.     Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
       Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
       corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
       agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
       such as child support and alimony.


          No
          Yes. List all payments to an insider.

8.     Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
       benefited an insider?
       Include payments on debts guaranteed or cosigned by an insider.

          No
          Yes. List all payments that benefited an insider.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 4
                         Case 19-33426 Document 24 Filed in TXSB on 08/29/19 Page 5 of 11

Debtor 1         George Lionel Moncada                                                         Case number (if known)     19-33426

  Part 4:         Identify Legal Actions, Repossessions, and Foreclosures
9.     Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
       List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
       modifications, and contract disputes.


          No
          Yes. Fill in the details.

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.


          No. Go to line 11.
          Yes. Fill in the information below.

                                                                Describe the property                            Date             Value of the property
Global Construction Transport LLC                               Freightliner truck. This company sold                 2019              $90,000.00
Creditor's Name                                                 the inital trucks to Gulfstream Trucking
                                                                but no deliver this truck or the titles to
2066 S Raber Road
Number      Street                                              truck
                                                                Explain what happened
                                                                 Property was repossessed.
Columbia City                          IN         46725          Property was foreclosed.
City                                   State      ZIP Code
                                                                 Property was garnished.
                                                                 Property was attached, seized, or levied.
11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

          No
          Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

          No
          Yes

  Part 5:         List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

          No
          Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


          No
          Yes. Fill in the details for each gift or contribution.




Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 5
                           Case 19-33426 Document 24 Filed in TXSB on 08/29/19 Page 6 of 11

Debtor 1       George Lionel Moncada                                                       Case number (if known)     19-33426

  Part 6:        List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

          No
          Yes. Fill in the details.

  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

          No
          Yes. Fill in the details.

                                                     Description and value of any property transferred          Date payment        Amount of
Law Office of Jennifer Casey                         Attorney's fees and filing fees                            or transfer was     payment
Person Who Was Paid                                                                                             made

The Franklin Building                                                                                              05/09/2019           $5,908.00
Number      Street

25511 Budde Road, Suite 801-B

The Woodlands                 TX       77380
City                          State    ZIP Code

www.jcaseylawfirm.com
Email or website address


Person Who Made the Payment, if Not You

                                                     Description and value of any property transferred          Date payment        Amount of
Access Counseling, Inc.                              credit counseling course                                   or transfer was     payment
Person Who Was Paid                                                                                             made

633 W. 5th Street, Suite 26001                                                                                      5/9/2019             $7.95
Number      Street




Los Angeles                   CA       90071
City                          State    ZIP Code

info@accesscounselinginc.org
Email or website address


Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

          No
          Yes. Fill in the details.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 6
                           Case 19-33426 Document 24 Filed in TXSB on 08/29/19 Page 7 of 11

Debtor 1        George Lionel Moncada                                                       Case number (if known)     19-33426
18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
       Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
       Do not include gifts and transfers that you have already listed on this statement.


          No
          Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)

          No
          Yes. Fill in the details.

  Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
       Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
       houses, pension funds, cooperatives, associations, and other financial institutions.

          No
          Yes. Fill in the details.

                                                      Last 4 digits of account     Type of account or           Date account         Last balance
                                                      number                       instrument                   was closed,          before closing
                                                                                                                sold, moved,         or transfer
                                                                                                                or transferred
Wells Fargo Bank NA
Name of Financial Institution
                                                      XXXX- 6       9    5   6        Checking             2/25/2019                     $41.73
P.O. Box 6995                                                                          Savings
Number      Street                                                                 
                                                                                      Money market
                                                                                      Brokerage
                                                                                      Other Business checking
Portland                        OR      97228-6995
City                            State   ZIP Code

                                                      Last 4 digits of account     Type of account or           Date account         Last balance
                                                      number                       instrument                   was closed,          before closing
                                                                                                                sold, moved,         or transfer
                                                                                                                or transferred
Wells Fargo Bank NA
Name of Financial Institution
                                                      XXXX- 9       1    7   5        Checking             2/25/2019                     $72.51
P.O. Box 6995                                                                          Savings
Number      Street                                                                 
                                                                                      Money market
                                                                                      Brokerage
                                                                                      Other Business checking
Portland                        OR      97228-6995
City                            State   ZIP Code

                                                      Last 4 digits of account     Type of account or           Date account         Last balance
                                                      number                       instrument                   was closed,          before closing
                                                                                                                sold, moved,         or transfer
                                                                                                                or transferred
Wells Fargo Bank NA
Name of Financial Institution
                                                      XXXX- 6       0    8   4        Checking             1/16/2019        $91.50
P.O. Box 6995                                                                          Savings
Number      Street                                                                 
                                                                                      Money market
                                                                                      Brokerage
                                                                                      Other Business checking GT Operating Acct
Portland                        OR      97228-6995
City                            State   ZIP Code




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 7
                           Case 19-33426 Document 24 Filed in TXSB on 08/29/19 Page 8 of 11

Debtor 1        George Lionel Moncada                                                      Case number (if known)   19-33426
                                                      Last 4 digits of account     Type of account or         Date account     Last balance
                                                      number                       instrument                 was closed,      before closing
                                                                                                              sold, moved,     or transfer
                                                                                                              or transferred
Wells Fargo Bank NA
Name of Financial Institution
                                                      XXXX- 0       6    8   7        Checking             5//10/2019      $6,096.08
P.O. Box 6995                                                                          Savings
Number      Street                                                                 
                                                                                      Money market
                                                                                      Brokerage
                                                                                      Other Business checking GT Funding acct
Portland                        OR      97228-6995
City                            State   ZIP Code

                                                      Last 4 digits of account     Type of account or         Date account     Last balance
                                                      number                       instrument                 was closed,      before closing
                                                                                                              sold, moved,     or transfer
                                                                                                              or transferred
Wells Fargo Bank NA
Name of Financial Institution
                                                      XXXX- 6       8    7   2        Checking             1/11/2019              $21.11
P.O. Box 6995                                                                          Savings
Number      Street                                                                 
                                                                                      Money market
                                                                                      Brokerage
                                                                                      Other Business checking
Portland                        OR      97228-6995
City                            State   ZIP Code

                                                      Last 4 digits of account     Type of account or         Date account     Last balance
                                                      number                       instrument                 was closed,      before closing
                                                                                                              sold, moved,     or transfer
                                                                                                              or transferred
Wells Fargo Bank NA
Name of Financial Institution
                                                      XXXX- 3       2    3   8        Checking             1/11/2019              $21.11
P.O. Box 6995                                                                          Savings
Number      Street                                                                 
                                                                                      Money market
                                                                                      Brokerage
                                                                                      Other Business checking
Portland                        OR      97228-6995
City                            State   ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

          No
          Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
     No
     Yes. Fill in the details.




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                          page 8
                           Case 19-33426 Document 24 Filed in TXSB on 08/29/19 Page 9 of 11

  Debtor 1       George Lionel Moncada                                                      Case number (if known)    19-33426

    Part 9:        Identify Property You Hold or Control for Someone Else
  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
      or hold in trust for someone.

            No
            Yes. Fill in the details.

                                                  Where is the property?                      Describe the property              Value

  George L Moncada & Terry Moncada                                                            Debtor Co-signed with son for       $35,480.00
  Owner's Name                                                                                this vehicle. Son pays it ever
  13511 Layton Castle Lane                        13511 Layton Castle Lane                    month and has possession of
  Number     Street                               Number    Street                            vehicle.

                                                                                              2015 GMC Yukon (approx.
                                                                                              61,000 miles)
  Cypress                   TX      77429-4845 Cypress                   TX      77429
  City                      State   ZIP Code      City                   State   ZIP Code
                                                                                              Amount owed on note:
                                                                                              $37,448.89 as of 5/10/19
                                                  Where is the property?                      Describe the property              Value

  Gulfstream Trucking LLC                                                                     Trailers, trucks and cabs          $350,000.00
  Owner's Name                                                                                purchased by Gulfstream
  13511 Layton Castle Lane                        Chuck Dorritty                              Trucking for business (by
  Number     Street                               Number    Street                            Charles Dorritty) who ran
correction                                                                                    Gulfstream Trucking in
                                                  10788 East County Road 108
                                                                                              Midland, TX. The inventory of
                                                                                              the assets owed by
     Cypress                TX      79706         Midland                TX      79706
  City                      State   ZIP Code      City                   State   ZIP Code
                                                                                              Gulfstream Trucking that is
                                                                                              currently located in Midland,
                                                                                              TX with Charles Dorritty and
                                                                                              titles held by Navistar Inc.
                                                                                              They have titles to trucks that
                                                                                              have not been turned over to
                                                                                              Gulfstream Trucking.
                                                                                              2012 International Tractor
                                                                                              Trailer, VIN#
                                                                                              3HSDJSJR8CN555319; 2012
                                                                                              International Tractor Trailer,
                                                                                              VIN# 3HSDJSJR9CN555409;
                                                                                              2012 International Tractor
                                                                                              Trailer, VIN#
                                                                                              3HSDJSJR6CN555383; 2012
                                                                                              International Tractor Trailer,
                                                                                              VIN# 3HSDJSJR2CN555381;
                                                                                              2012 International Tractor
                                                                                              Trailer, VIN#
                                                                                              3HSDJSJR8CN555384; 2012
                                                                                              International Tractor Trailer,
                                                                                              VIN# 3HSDJSJR5CN555360.




  Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 9
                        Case 19-33426 Document 24 Filed in TXSB on 08/29/19 Page 10 of 11

Debtor 1       George Lionel Moncada                                                           Case number (if known)         19-33426

  Part 10:       Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

 Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
  hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
  including statutes or regulations controlling the cleanup of these substances, wastes, or material.
 Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
  utilize it or used to own, operate, or utilize it, including disposal sites.

 Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
  substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?

          No
          Yes. Fill in the details.
25. Have you notified any governmental unit of any release of hazardous material?
     No
     Yes. Fill in the details.
26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

          No
          Yes. Fill in the details.

  Part 11:       Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

               A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
               A member of a limited liability company (LLC) or limited liability partnership (LLP)
               A partner in a partnership
               An officer, director, or managing executive of a corporation
               An owner of at least 5% of the voting or equity securities of a corporation

          No. None of the above applies. Go to Part 12.
          Yes. Check all that apply above and fill in the details below for each business.

                                                 Describe the nature of the business                 Employer Identification number
Gulfstream Trucking LLC                          trucking company                                    Do not include Social Security number or ITIN.
Business Name
                                                                                                     EIN: 8     2 – 4         7    4     9   1   7     7
13511 Layton Castle Lane                         Name of accountant or bookkeeper
Number     Street
                                                                                                     Dates business existed

                                                                                                     From     10/30/2018          To   present
Cypress                   TX      77429-4845
City                      State   ZIP Code




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 10
                           Case 19-33426 Document 24 Filed in TXSB on 08/29/19 Page 11 of 11

Debtor 1          George Lionel Moncada               updated and added                     Case number (if known)    19-33426
                                                  Describe the nature of the business            Employer Identification number
Gulfstream Realty & Properties One L used by Debtor for his commercial                           Do not include Social Security number or ITIN.
Business Name                        real estate job
                                                                                                 EIN: 8    6 – 1       1    7    5    4    8     2
16055 Space Center Blvd. Ste. 235    Share business with two other
Number    Street                     partners and Debtor's percentage is
                                     33.3% (Supplements of the business                          Dates business existed
                                     formation documents will be produced                        From     1/12/2009        To   present
                                     to Trustee).
Houston
City
                   TX 77062
                             State   ZIP Code     Name of accountant or bookkeeper
                                                                                                  added missing EIN

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.

  Part 12:          Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



X /s/ George Lionel Moncada                                  X
       George Lionel Moncada, Debtor 1                           Signature of Debtor 2

       Date      08/23/2019                                      Date


Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

      No
      Yes


Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

      No
      Yes. Name of person                                                                        Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                  Declaration, and Signature (Official Form 119).




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 11
